UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

 

In re:
Danny Lee Wiegardt and Caroline Anne Case No: 15-11221 DM
Wiegardt Chapter 13

Debtor(s)
APPLICATION FOR UNCLAIMED FUNDS

Dilks & Knopik, LLC, as assignee to Todd Hardy Construction, claimant, hereby
petitions the Court for $1,997.70, which is the sum of all monies being held in the Registry of the
Clerk, United States Bankruptcy Court, as unclaimed funds, which are due to Todd Hardy
Construction, creditor.

The creditor did not receive the dividend check in the above case for the following
reason:

Dividends were not collected by the creditor, Todd Hardy Construction. Todd Hardy
Construction, Inc. has assigned its claim to Dilks & Knopik LLC as evidenced by the
attached Assignment Agreement and the Transfer of Claim filed on October 9, 2018
(docket number #62).

The Creditor’s mailing address at the time the claim was filed with the Court was:

Todd Hardy Construction
K. T. Hardy

330 Newton Way
Angwing, CA_ 94508

 

 

 

The claimant’s current mailing address is:

Dilks & Knopik LLC

As assignee to Todd Hardy Construction

35308 SE Center St, Snoqualmie WA 98065-9216
425-836-5728

Last four digits of SS#/Tax ID: 9851

Dated: October 9, 2018 )

_~ Briand Dilks
Dilks & Knopik, LLC
35308 SE Center St, Snoqualmie WA 98065-9216
(425) 836-5728

 

il
Case: 15-11221 Doc#66 Filed: 10/23/18 Entered: 10/23/18 10:01:49" Page 1 of 2
UNITED STATES BANKRUPTCY COURT” r
NORTHERN DISTRICT OF CALIFORNIA —

Subscribed and Sworn Before Me this 9th day of October, 2018

  

 

SEAL

 

Andrew T. Drake, Notary Public
My commission expires:September 9, 2019
Notary in and for the State of Washington

 

2
Case: 15-11221 Doc#66 Filed: 10/23/18 Entered: 10/23/18 10:01:49 Page 2 of 2
